 

                                                                               
PURCHASE AGREEMENT                                                       
Exhibit 10.19

 

                THIS PURCHASE AGREEMENT (the “Agreement”) is made as of the 22nd
day of May, 2002, by and between Datalink Corporation, a corporation organized
under the laws of the State of Minnesota (the “Company”), with its principal
offices at 8170 Upland Circle, Chanhassen, Minnesota 55317, and Needham Emerging
Growth Partners, L.P., Needham Contrarian Fund, L.P., Needham Emerging Growth
Partners (Caymans), L.P., Needham Growth Fund and Needham Aggressive Growth Fund
(each a “Purchaser” and together, the “Purchasers”), with their principal
offices at 445 Park Avenue, Third Floor, New York, New York 10022.

 

                IN CONSIDERATION of the mutual covenants contained in this
Agreement, the Company and the Purchasers agree as follows:

 

                Section 1.              Authorization of Sale of the Shares and
Warrants.  Subject to the terms and conditions of this Agreement, the Company
has authorized the sale of (i) 1,180,000 shares (the “Shares”) of common stock,
$.001 par value per share (the “Common Stock”), of the Company and (ii) 200,000
five-year warrants in the form of Exhibit A attached hereto (the “Warrants”) to
purchase an additional 200,000 shares of Common Stock at an exercise price of
$4.50 per share (the “Warrant Shares”).

 

                Section 2.              Agreement to Sell and Purchase the
Shares and Warrants.  At the Closing (as defined in Section 3), the Company will
sell to the Purchasers and each Purchaser will buy (severally and not jointly)
from the Company, at a purchase price of $4.50 per Share and upon the other
terms and conditions hereinafter set forth, the number of Shares and Warrants
shown below:

 

Purchaser

 

Shares

 

Warrants

 

Dollar Amount

 

Needham Emerging Growth Partners, L.P.

 

400,000

 

68,000

 

$

1,800,000

 

Needham Contrarian Fund, L.P.

 

200,000

 

34,000

 

$

900,000

 

Needham Emerging Growth
Partners (Caymans), L.P.

 

155,000

 

26,000

 

$

697,500

 

Needham Growth Fund

 

400,000

 

68,000

 

$

1,800,000

 

Needham Aggressive Growth Fund

 

25,000

 

4,000

 

$

112,500

 

TOTAL

 

1,180,000

 

200,000

 

$

5,310,000

 

 

                Section 3.              Delivery of the Shares and Warrants. 
The completion of the purchase and sale of the Shares (the “Closing”) shall
occur at the offices of Messerli & Kramer P.A., 150 South Fifth Street, Suite
1800, Minneapolis, Minnesota 55402 at 10:00 a.m., Central Time, on the date
hereof or at such other date, time and place as the parties may agree to in
writing, but not prior to the date that the conditions for Closing set forth
below have been satisfied or waived by the appropriate party (the “Closing
Date”).

 

 

3

--------------------------------------------------------------------------------


 

 

                Within ten business days after the Closing, the Company shall
deliver to each Purchaser one or more stock and warrant certificates dated as of
the Closing Date, registered in the name of such Purchaser representing the
number of Shares and Warrants set forth in Section 2 above being purchased by
such Purchaser and bearing an appropriate legend referring to the fact that the
Shares and Warrants were sold in reliance upon the exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”) provided by
Section 4(2) thereof and Rule 506 thereunder.  The Company’s obligation to
complete the purchase and sale of the Shares and Warrants and deliver such stock
and warrant certificate(s) to each Purchaser at the Closing shall be subject to
the following conditions, any one or more of which may be waived by the
Company:  (a) receipt by the Company of same-day funds in the full amount of the
purchase price for all of the Shares and Warrants being purchased by each
Purchaser hereunder and (b) the accuracy of the representations and warranties
(as if such representations and warranties were made on the Closing Date) made
by the Purchasers and the fulfillment of those undertakings of the Purchasers to
be fulfilled prior to the Closing.  Each Purchaser’s obligation to accept
delivery of such stock and warrant certificate(s) and to pay for the Shares and
Warrants evidenced thereby shall be subject to the conditions:  (1) that the
representations and warranties made by the Company herein are accurate as of the
Closing Date;  (2) that the Company has fulfilled all undertakings to be
fulfilled prior to the Closing;  (3) that the Closing Date shall occur on a date
that is not later than May 22, 2002;  and (4) that the Common Stock shall be
quoted on the Nasdaq National Market System.

 

Section 4.              Representations, Warranties and Covenants of the
Company. The Company hereby represents and warrants to, and covenants with, the
Purchaser as follows:

 

                4.1          Organization and Qualification.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Minnesota and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not reasonably be expected to have a
material adverse effect upon the business, financial condition, properties or
operations of the Company, taken as a whole (a “Material Adverse Effect”).  The
Company has no subsidiaries.

 

                4.2          Authorized Capital Stock.  As of May 22, 2002, the
authorized capital stock of the Company consists of 50,000,000 undesignated
shares of capital stock, of which 8,976,299 shares of Common Stock are issued
and outstanding and 3,550,000 shares of Common Stock are reserved for issuance
under the Company’s stock option and purchase plans.  The issued and outstanding
shares of the Company’s Common Stock have been duly authorized and validly
issued, are fully paid and nonassessable, have been issued in compliance with
all federal and state securities laws and were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities, and conform in all material respects to the description thereof
contained in the Company’s filings (the “Public Filings”) with the U.S.
Securities and Exchange Commission (the “Commission”) pursuant to the Securities
Act of

 

 

4

--------------------------------------------------------------------------------


 

 

1933, as amended (the “Securities Act”), and the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  Except for stock options and other
awards granted under the option, award and purchase plans of the Company
described in the Public Filings, the Company does not have outstanding any
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any securities or obligations convertible into, or any contracts
or commitments to issue or sell, shares of its capital stock or any such
options, rights, convertible securities or obligations.  The description of the
Company’s stock, stock bonus and other stock plans or arrangements and the
options or other rights granted and exercised thereunder set forth in the Public
Filings accurately and fairly presents all material information with respect to
such plans, arrangements, options and rights.

 

                4.3          Issuance, Sale and Delivery of the Shares and
Warrants.  The Shares and Warrants, and the Warrant Shares underlying the
Warrants, have been duly authorized and, when issued, delivered and paid for in
the manner set forth in this Agreement or by the Warrants, will be duly
authorized, validly issued, fully paid and nonassessable.  No preemptive rights
or other rights to subscribe for or purchase exist with respect to the issuance
and sale of the Shares and Warrants by the Company pursuant to this Agreement. 
No stockholder of the Company has any right (which has not been waived or has
not expired by reason of lapse of time following notification of the Company’s
intent to file the registration statement to be filed by it pursuant to Section
7.1 (the “Registration Statement”)) to require the Company to register the sale
of any shares owned by such stockholder under the Securities Act in the
Registration Statement.  No further approval or authority of the stockholders or
the Board of Directors of the Company will be required for the issuance and sale
of the Shares and Warrants to be sold by the Company as contemplated herein or
the Warrant Shares upon payment therefor as provided by the Warrants.  The
Company has reserved an adequate number of shares of its Common Stock for
possible issuance upon exercise of the Warrants.

 

                4.4          Due Execution, Delivery and Performance of this
Agreement.  The Company has full legal right, corporate power and authority to
enter into this Agreement and perform the transactions contemplated hereby. 
This Agreement has been duly authorized, executed and delivered by the Company. 
The execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Company and will not result in
the creation of any lien, charge, security interest or encumbrance upon any
assets of the Company pursuant to the terms or provisions of, or will not
conflict with, result in the breach or violation of, or constitute, either by
itself or upon notice or the passage of time or both, a default under any
agreement, mortgage, deed of trust, lease, franchise, license, indenture, permit
or other instrument to which the Company is a party or by which the Company or
any of its properties may be bound or affected and in each case which would have
a Material Adverse Effect or any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental body applicable to the Company or any of its
properties where such conflict, breach, violation or default is likely to result
in a

 

 

5

--------------------------------------------------------------------------------


 

 

Material Adverse Effect.  No consent, approval, authorization or other order of
any court, regulatory body, administrative agency or other governmental body is
required for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement, except for compliance with the
Blue Sky laws and federal securities laws applicable to the offering of the
Shares, the Warrants and the Warrant Shares.  Upon the execution and delivery of
this Agreement, and assuming the valid execution thereof by the Purchasers, this
Agreement will constitute a valid and binding obligation of the Company,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Company in
Section 7.3 hereof may be legally unenforceable.

 

                4.5          Accountants.  The firms of Arthur Andersen LLP and
PricewaterhouseCoopers LLP, which together have expressed their respective
opinions with respect to the consolidated financial statements to be included in
the Registration Statement and the Prospectus which forms a part thereof, have
each represented to the Company that such respective firm is an independent
accountant as required by the Securities Act and the rules and regulations
promulgated thereunder (the “Rules and Regulations”).

 

                4.6          No Defaults.  The Company is not in violation or
default of any provision of its articles of incorporation or bylaws, or in
breach of or default with respect to any provision of any agreement, judgment,
decree, order, mortgage, deed of trust, lease, franchise, license, indenture,
permit or other instrument to which it is a party or by which it or any of its
properties are bound and where such breach or default is reasonably likely to
result in a Material Adverse Effect; and there does not exist any state of fact
which, with notice or lapse of time or both, would constitute an event of
default on the part of the Company as defined in such documents and which would
have a Material Adverse Effect.

 

                4.7          Contracts.  The contracts described in the Public
Filings that are material to the Company are in full force and effect on the
date hereof; and neither the Company nor, to the Company’s knowledge, any other
party thereto, is in breach of or default under any of such contracts which
breach or default would have a Material Adverse Effect.

 

                4.8          No Actions.  There are no legal or governmental
actions, suits, proceedings, pending and to the Company’s knowledge, there are
no inquiries or investigations, nor are there any legal or governmental actions,
suits, or proceedings threatened, to which the Company is or may be a party or
subject or of which property owned or leased by the Company is or may be the
subject, or related to environmental or discrimination matters, or instituted by
the Commission, the National Association of Securities Dealers, Inc., any state
securities commission or other governmental or regulatory entity, which actions,
suits or proceedings, individually or in the

 

 

6

--------------------------------------------------------------------------------


 

 

aggregate, might prevent or might reasonably be expected to prevent or
materially and adversely affect the transactions contemplated by this Agreement
or result in a Material Adverse Effect; and, to the Company’s knowledge, no
labor disturbance by the employees of the Company exists, or is imminent which
is reasonably expected to have a Material Adverse Effect.  The Company is not
party to or subject to the provisions of any material injunction, judgment,
decree or order of any court, regulatory body administrative agency or other
governmental body.

 

                4.9          Properties.  The Company has good and marketable
title to all the properties and assets reflected as owned by it in the
consolidated financial statements included in the Public Filings, subject to no
lien, mortgage, pledge, charge or encumbrance of any kind except (i) those, if
any, reflected in such consolidated financial statements or (ii) those which are
not material in amount and do not adversely affect the use made and intended to
be made of such property by the Company.  The Company owns or leases all such
properties as are necessary to its operations as now conducted.  The Company
holds its leased properties under valid and binding leases, with such exceptions
as are not materially significant in relation to its business.

 

                4.10        No Material Change.  Since March 31, 2002 and except
as described in or specifically contemplated by the Public Filings:  (i) the
Company has not incurred any material liabilities or obligations, indirect, or
contingent, or entered into any material verbal or written agreement or other
transaction not in the ordinary course of business or which could reasonably be
expected to have a Material Adverse Effect;  (ii) the Company has not sustained
any material loss or interference with its businesses or properties from fire,
flood, windstorm, accident or other calamity not covered by insurance;  (iii)
the Company has not paid or declared any dividends or other distributions with
respect to its capital stock and the Company is not in default in the payment of
principal or interest on any outstanding debt obligations;  (iv) there has not
been any change in the capital stock of the Company other than the sale of the
Shares hereunder and shares or options issued pursuant to employee equity
incentive plans or purchase plans approved by the Company’s Board of Directors
and repurchases of shares or options pursuant to repurchase plans already
approved by the Company’s Board of Directors, or any increase in indebtedness
material to the Company;  and (v) there has not been any other event or change
that would have a Material Adverse Effect.

 

                4.11        Intellectual Property.  The Company owns or has
obtained valid and enforceable licenses or options for the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, copyrights and trade secrets necessary for the conduct of the Company’s
business as currently conducted (collectively, the “Intellectual Property”). 
There are no third parties who have any ownership rights to any Intellectual
Property that is owned by, or has been licensed to, the Company for the products
or services described in the Public Filings that would preclude the Company from
conducting its business as currently conducted and have a Material Adverse
Effect, except for the ownership rights of the owners of the Intellectual
Property licensed or optioned by the Company.  To the Company’s knowledge, there
are currently no sales of any products that would constitute an infringement by
third parties of any

 

 

7

--------------------------------------------------------------------------------


 

 

Intellectual Property owned, licensed or optioned by the Company, which
infringement would have a Material Adverse Effect.  There is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the rights of the Company in or to any Intellectual Property owned,
licensed or optioned by the Company, other than claims which would not
reasonably be expected to have a Material Adverse Effect.  There is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the validity or scope of any Intellectual Property owned,
licensed or optioned by the Company, other than non-material actions, suits,
proceedings and claims.  There is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary right of others, other than non-material actions, suits,
proceedings and claims.

 

                4.12        Compliance.  The Company has not been advised, nor
has reason to believe, that it is not conducting business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting its business, including, without limitation, all applicable local,
state and federal environmental laws and regulations; in each case, except where
failure to be in compliance would not have a Material Adverse Effect.

 

                4.13        Taxes.  The Company has filed all necessary federal,
state and foreign income and franchise tax returns and has paid or accrued all
taxes shown as due thereon (or has appropriately and timely contested such
taxes), and the Company has no knowledge of a tax deficiency which has been or
might be asserted or threatened against it which is reasonably likely to have a
Material Adverse Effect.

 

                4.14        Transfer Taxes.  On the Closing Date, all stock
transfer or other taxes which are required to be paid in connection with the
sale and transfer of the Shares and Warrants to be sold to the Purchasers
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been complied with.

 

                4.15        Investment Company.  The Company is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940, as amended.

 

                4.16        Offering Materials.  The Company has not distributed
and will not distribute prior to the Closing Date any offering material in
connection with the offering and sale of the Shares and Warrants other than the
Public Filings or any amendment or supplement thereto.  Neither the Company nor
any person acting on its behalf has in the past or will hereafter take any
action to sell, offer for sale or solicit offers to buy any securities of the
Company which would subject the offer, issuance or sale of the Shares and
Warrants, as contemplated by this Agreement, to the registration requirements of
Section 5 of the Securities Act.

 

 

8

--------------------------------------------------------------------------------


 

 

                4.17        Insurance.  The Company maintains insurance of the
types and in the amounts that the Company reasonably believes is adequate for
its business, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

 

                4.18        Contributions.  The Company has not at any time
since its incorporation, directly or indirectly, (i) made any unlawful
contribution to any candidate for public office, or failed to disclose fully any
contribution in violation of law or (ii) made any payment to any federal or
state governmental officer or official, or other person charged with similar
public or quasi-public duties, other than payments required or permitted by the
laws of the United States or any jurisdiction thereof.

 

                4.19        Additional Information.  The information contained
in the following documents, which the Company has furnished to the Purchasers,
or will furnish prior to the Closing, does not include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, as of their respective filing dates or,
if amended, as so amended:

 

(a)                                  the Company’s Annual Report on Form 10-K
for the year ended December 31, 2001;

 

(b)                                 the Company’s Quarterly Report on Form 10-Q
for the quarter ended March 31, 2002;  and

 

(c)                                  all other documents, if any, filed by the
Company with the Commission thereafter pursuant to the reporting requirements of
the Exchange Act.

 

                4.20        Legal Opinion.  Prior to the Closing, Messerli &
Kramer P.A., counsel to the Company, will deliver its legal opinion to the
Purchasers substantially in the form attached as Exhibit B to this Agreement.

 

                4.21        Certificate.  At the Closing, the Company will
deliver to the Purchasers a certificate executed by the Chief Executive Officer,
or the Chief Financial or Accounting Officer of the Company, dated the Closing
Date, in form and substance reasonably satisfactory to the Purchasers, to the
effect that the representations and warranties of the Company set forth in this
Section 4 are true and correct as of the date of this Agreement and as of the
Closing Date, and the Company has complied in all material respects with all the
agreements and satisfied all the conditions herein on its part to be performed
or satisfied on or prior to such Closing Date;  provided, however, that if the
Closing Date is on the same date as this Agreement, the execution

 

 

9

--------------------------------------------------------------------------------


 

 

and delivery of this Agreement shall constitute the signing officer’s
certification as to such matters.

 

                4.22        Price of Common Stock.  The Company has not taken,
and will not take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of the shares of the
Common Stock to facilitate the sale or resale of the Shares, the Warrant or the
Warrant Shares.

 

                4.23        Reporting Company; Form S-3.  The Company is subject
to the reporting requirements of the Exchange Act, has a class of securities
registered under Section 12 of the Exchange Act, and has filed all reports
required thereby.  The Company is eligible to register the Shares and the
Warrant Shares for resale by the Purchasers on a registration statement on Form
S-3 under the Securities Act.  There exist no facts or circumstances (including
without limitation any required approvals or waivers or any circumstances that
may delay or prevent the obtaining of accountants’ consents) that reasonably
could be expected to prohibit or delay the preparation and filing of a
registration statement on Form S-3 that will be available for the resale of the
Shares or the Warrant Shares by the Purchasers.

 

                4.24        Quotation on Nasdaq.  The Company shall use its
commercially reasonable efforts to maintain the designation and quotation, or
listing, of the Common Stock on the Nasdaq National Market System or on another
national securities exchange for a minimum of two (2) years following the
Closing Date.

 

                Section 5.              Representations, Warranties and
Covenants of the Purchasers.

 

(a)           Each of the Purchasers represents and warrants to, and covenants
with, the Company that:  (i) such Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision like that involved
in the purchase of the Shares, the Warrants and the Warrant Shares, including
investments in securities issued by the Company and comparable entities, and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Shares and Warrants;  (ii) such
Purchaser is acquiring the number of Shares and Warrants set forth in Section 2
above in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such Shares
and Warrants, and no arrangement or understanding exists with any other persons
regarding the distribution of such Shares or Warrants (this representation and
warranty not limiting such Purchaser’s right to sell such Shares and the Warrant
Shares pursuant to the Registration Statement or in compliance with the
Securities Act and the Rules and Regulations, or, other than with respect to any
claims arising out of a breach of this representation and warranty, such
Purchaser’s right to indemnification under Section 7.3);  (iii) except pursuant
to the Registration Statement or otherwise in compliance with the Securities Act

 

 

10

--------------------------------------------------------------------------------


 

 

and the Rules and Regulations, such Purchaser will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Shares,
Warrants or Warrant Shares, nor will such Purchaser engage in any short sale
which results in a disposition of any of the Shares, Warrants or Warrant Shares
by Purchaser (except for a short sale executed at a price in excess of the then
applicable “Warrant Exercise Price” per share as defined in the Warrant);  (iv)
such Purchaser has completed or caused to be completed the Registration
Statement Questionnaire attached hereto as part of Appendix I, for use in
preparation of the Registration Statement, and the answers thereto are true and
correct as of the date hereof and will be true and correct as of the effective
date of the Registration Statement, and such Purchaser will notify the Company
immediately of any material change in any such information provided in the
Registration Statement Questionnaire;  (v) such Purchaser has, in connection
with its decision to purchase the number of Shares and Warrants set forth in
Section 2 above, relied solely upon the Public Filings and the documents
included therein or incorporated by reference and the representations and
warranties of the Company contained herein;  (vi) such Purchaser is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act;  and (vii) such Purchaser agrees to notify
the Company immediately of any change in any of the foregoing information until
such time as such Purchaser has sold all of its Shares, Warrants and Warrant
Shares or the Company is no longer required to keep the Registration Statement
effective.

 

                (b)           Each of the Purchasers understands that the Shares
and Warrants are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of Securities Act, the Rules and
Regulations and state securities laws, and that the Company is relying upon the
truth and accuracy of, and each Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchasers set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchasers to acquire the Shares and
Warrants.

 

(c)           The Purchasers have used any information provided by the Company
for the sole purpose of evaluating a possible investment in the Shares and
Warrants and the Purchasers hereby acknowledge that they are prohibited from
reproducing or distributing this Purchase Agreement or any other offering
materials or other information provided by the Company in connection with the
Purchasers’ consideration of their investment in the Company, in whole or in
part, or divulging or discussing any of their contents.  Further, the Purchasers
understand that the existence and nature of all conversations and presentations,
if any, regarding the Company and this offering must be kept strictly
confidential.  The Purchasers understand that the federal securities laws impose
restrictions on trading based on information regarding this offering.  In
addition, the Purchasers hereby acknowledge that unauthorized disclosure of
information regarding this offering may cause the Company to violate Regulation
FD.  In addition to the above, the Purchasers shall maintain in confidence the
receipt and content of any notice of a Suspension (as defined in Section 5(h)
below).  The foregoing agreements shall not apply to any information that is or
becomes publicly available through no fault of the Purchasers, or that the

 

 

11

--------------------------------------------------------------------------------


 

 

Purchasers are legally required to disclose;  provided, however, that if a
Purchaser is requested or ordered to disclose any such information pursuant to
any court or other government order or any other applicable legal procedure, it
shall provide the Company with prompt notice of any such request or order in
time sufficient to enable the Company to seek an appropriate protective order.

 

                (d)           The Purchasers understand that their investment in
the Shares and Warrants involves a significant degree of risk and that the
market price of the Common Stock has been and continues to be volatile and that
no representation is being made as to the future value of the Common Stock.  The
Purchasers have the knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares and Warrants and have the ability to bear the economic risks of an
investment in the Shares and Warrants.  The Purchasers have been afforded the
opportunity to ask questions of the Company regarding such matters.

 

                (e)           The Purchasers understand that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares and
Warrants.

 

                (f)            The Purchasers understand that, until such time
as the Registration Statement has been declared effective or the Shares and
Warrant Shares may be sold by non-affiliates of the Company pursuant to Rule 144
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, the Shares, Warrant
and Warrant Shares may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for the Shares, Warrants and Warrant Shares):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

 

                (g)           Except for Needham Emerging Growth Partners
(Cayman), L.P., whose principal executive offices are in the Cayman Islands,
each Purchaser’s principal executive offices are in the State of New York.

 

                (h)           The Purchasers hereby covenant with the Company
not to make any sale of the Shares or Warrant Shares under the Registration
Statement without effectively causing the

 

 

12

--------------------------------------------------------------------------------


 

 

prospectus delivery requirement under the Securities Act to be satisfied, and
the Purchasers acknowledge and agree that such Shares and Warrant Shares are not
transferable on the books of the Company unless the certificate submitted to the
transfer agent evidencing the Shares and Warrant Shares is accompanied by a
separate Purchaser’s Certificate of Subsequent Sale (i) in the form of Appendix
II hereto, (ii) executed by an officer of, or other authorized person designated
by, the Purchaser and (iii) to the effect that (A) the Shares and Warrant Shares
have been sold in accordance with the Registration Statement, the Securities Act
and any applicable state securities or Blue Sky laws and (B) if applicable, the
requirement of delivering a current prospectus has been satisfied.  The
Purchasers acknowledge that there may occasionally be times when the Company
must suspend the use of the prospectus forming a part of the Registration
Statement (a “Suspension”) until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the
Commission, or such time as such prospectus has been supplemented, or until such
time as the Company has filed an appropriate report with the Commission pursuant
to the Exchange Act.  The Purchasers hereby covenant that they will not sell any
Shares or Warrant Shares pursuant to such prospectus during the period
commencing at the time at which the Company gives the Purchasers written notice
of the Suspension of the use of such prospectus and ending at the time the
Company gives the Purchasers written notice that the Purchasers may thereafter
effect sales pursuant to such prospectus.  The Purchasers shall not be
prohibited from selling Shares or Warrant Shares under the Registration
Statement as a result of Suspensions on more than two occasions of not more than
30 days each in any twelve-month period, unless, in the good faith judgment of
the Company’s Board of Directors, upon advice of counsel, the sale of Shares and
Warrant Shares under the Registration Statement in reliance on this paragraph
would be reasonably likely to cause a violation of the Securities Act or the
Exchange Act.

 

                (i)            Each Purchaser further represents and warrants
to, and covenants with, the Company that (i) such Purchaser has full right,
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and (ii) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
legal, valid and binding obligation of such Purchaser, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of such Purchaser in Section 7.3
hereof may be legally unenforceable.

 

                Section 6.              Survival of Representations, Warranties
and Agreements.  Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Purchasers herein and in the certificates for the Shares and
Warrants delivered pursuant hereto shall survive

 

 

13

--------------------------------------------------------------------------------


 

 

the execution of this Agreement, the delivery to the Purchasers of the Shares
and Warrants being purchased and the payment therefor.

 

                Section 7.              Registration of the Shares and Warrant
Shares; Compliance with the Securities Act.

 

                7.1          Registration Procedures and Expenses.  The Company
shall:

 

                (a)           as soon as reasonably practicable, but in no event
later than thirty (30) days following the Closing Date, prepare and file with
the Commission the Registration Statement on Form S-3 relating to the sale of
the Shares and the Warrant Shares by the Purchasers from time to time on the
Nasdaq National Market or the facilities of any national securities exchange on
which the Common Stock is then traded or in privately-negotiated transactions;

 

                (b)           use its best efforts, subject to receipt of
necessary information from the Purchasers, to cause the Commission to declare
the Registration Statement effective within 60 days after the initial filing
thereof;

 

                (c)           use its best efforts to promptly prepare and file
with the Commission such amendments and supplements to the Registration
Statement and the prospectus used in connection therewith as may be necessary to
keep the Registration Statement effective until the earliest of (i) two years
after the later of (a) the effective date of the Registration Statement or (b)
the exercise of all of the Warrants or (ii) such time as the Shares and Warrant
Shares become eligible for resale by non-affiliates pursuant to Rule 144(k)
under the Securities Act;

 

                (d)           furnish to each Purchaser with respect to the
Shares and Warrant Shares registered under the Registration Statement (and to
each underwriter, if any, of such Shares and Warrant Shares) such number of
copies of prospectuses and such other documents as such Purchaser may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Shares and Warrant Shares by such Purchaser;

 

                (e)           file documents required of the Company for normal
Blue Sky clearance in states specified in writing by the Purchasers;  provided,
however, that the Company shall not be required to qualify to do business or
consent to service of process in any jurisdiction in which it is not now so
qualified or has not so consented;

 

                (f)            bear all expenses in connection with the
procedures in paragraphs (a) through (e) of this Section 7.1 and the
registration of the Shares and Warrant Shares pursuant to the Registration
Statement, other than fees and expenses, if any, of counsel or other advisers to
the Purchasers or underwriting discounts, brokerage fees and commissions
incurred by the Purchasers, if any;

 

 

 

14

--------------------------------------------------------------------------------


 

 

                (g)           file a Form D with respect to the Shares and
Warrant Shares as required under Regulation D and to provide a copy thereof to
the Purchasers promptly after filing;

 

                (h)           issue a press release describing the transactions
contemplated by this Agreement on the Closing Date;  and

 

                (i)            make available, while the Registration Statement
is effective and available for resale, its Chief Executive Officer and Chief
Financial Officer for questions regarding information which the Purchasers may
reasonably request in order to fulfill any due diligence obligation on their
part.

 

                The Company understands that each Purchaser disclaims being an
underwriter, but any Purchaser being deemed an underwriter shall not relieve the
Company of any obligations it has hereunder.  A questionnaire related to the
Registration Statement to be completed by each Purchaser is attached hereto as
Appendix I.

 

                7.2          Transfer of Securities After Registration.  While
the Registration Statement is effective and available for resale, each Purchaser
agrees that it will not effect any disposition of the Shares or Warrant Shares
or its right to purchase the Warrant Shares that would constitute a sale within
the meaning of the Securities Act, except as contemplated in the Registration
Statement referred to in Section 7.1 hereof in the section to be titled “Plan of
Distribution,” and that it will promptly notify the Company of any changes in
the information set forth in the Registration Statement regarding such Purchaser
or its plan of distribution.

 

                7.3          Indemnification.  For the purpose of this Section
7.3:

 

(i)            the term “Purchaser/Affiliate” shall mean any affiliates of the
Purchaser and any person who controls the Purchaser or any affiliate of the
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act; and

 

(ii)           the term “Registration Statement” shall include any final
prospectus, exhibit, supplement or amendment included in or relating to, and any
document incorporated by reference in, the Registration Statement referred to in
Section 7.1 hereof.

 

                (a)           The Company agrees to indemnify and hold harmless
each Purchaser and each Purchaser/Affiliate against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Purchaser or
Purchaser/Affiliate may become subject, under the Securities Act, the Exchange
Act or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or

 

 

15

--------------------------------------------------------------------------------


 

 

actions in respect thereof as contemplated below) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement, including the prospectus, financial statements
and schedules, and all other documents filed as a part thereof, as amended at
the time of effectiveness of the Registration Statement, including any
information deemed to be a part thereof as of the time of effectiveness pursuant
to paragraph (b) of Rule 430A, or pursuant to Rule 434, of the Rules and
Regulations, or the prospectus, in the form first filed with the Commission
pursuant to Rule 424(b) of the Regulations, or filed as part of the Registration
Statement at the time of effectiveness if no Rule 424(b) filing is required (the
“Prospectus”), or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state in any of them a material
fact required to be stated therein or necessary to make the statements in the
Registration Statement or any amendment or supplement thereto not misleading or
in the Prospectus or any amendment or supplement thereto not misleading in the
light of the circumstances under which they were made, or arise out of or are
based in whole or in part on any inaccuracy in the representations and
warranties of the Company contained in this Agreement, or any failure of the
Company to perform its obligations hereunder or under law, and will reimburse
such Purchaser or Purchaser/Affiliate for any legal and other expenses as such
expenses are reasonably incurred by such Purchaser or Purchaser/Affiliate in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action;  provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Purchaser expressly for use
therein, (ii) the failure of such Purchaser to comply with the covenants and
agreements contained in Sections 5(h) or 7.2 hereof respecting the sale of the
Shares, (iii) the inaccuracy of any representations made by such Purchaser
herein or (iv) any statement or omission in any Prospectus that is corrected in
any subsequent Prospectus that was delivered to such Purchaser prior to the
pertinent sale or sales by such Purchaser.

 

                (b)           Each Purchaser will severally, but not jointly,
indemnify and hold harmless the Company, each of its directors, each of its
officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any losses, claims, damages, liabilities
or expenses to which the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person may become subject,
under the Securities Act, the Exchange Act or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Purchaser) insofar as such losses, claims, damages, liabilities
or expenses (or actions in respect thereof as contemplated below) arise out of
or are based upon (i) any failure to comply with the covenants and agreements
contained in Sections 5(h) or 7.2 hereof respecting the sale of the Shares or
(ii) the inaccuracy of any representation made by such Purchaser herein

 

 

16

--------------------------------------------------------------------------------


 

 

or (iii) any untrue or alleged untrue statement of any material fact contained
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements in the Registration Statement or any amendment or supplement
thereto not misleading or in the Prospectus or any amendment or supplement
thereto not misleading in the light of the circumstances under which they were
made, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by such Purchaser expressly for use therein, and will reimburse
the Company, each of its directors, each of its officers who signed the
Registration Statement or controlling person for any legal and other expense
reasonably incurred by the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.

 

                (c)           Promptly after receipt by an indemnified party
under this Section 7.3 of notice of the threat or commencement of any action,
such indemnified party will, if a claim in respect thereof is to be made against
an indemnifying party under this Section 7.3 promptly notify the indemnifying
party in writing thereof;  but the omission so to notify the indemnifying party
will not relieve it from any liability which it may have to any indemnified
party for contribution or otherwise than under the indemnity agreement contained
in this Section 7.3 or to the extent it is not prejudiced as a result of such
failure.  In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party;  provided, however, if the defendants in any such action
include both the indemnified party, based upon the advice of such indemnified
party’s counsel, and the indemnifying party and the indemnified party shall have
reasonably concluded that there may be a conflict of interest between the
positions of the indemnifying party and the indemnified party in conducting the
defense of any such action or that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 7.3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be

 

 

17

--------------------------------------------------------------------------------


 

 

liable for the expenses of more than one separate counsel, approved by such
indemnifying party in the case of paragraph (a), representing the indemnified
parties who are parties to such action, plus local counsel, if appropriate) or
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.

 

                (d)           If the indemnification provided for in this
Section 7.3 is required by its terms but is for any reason held to be
unavailable to or otherwise insufficient to hold harmless an indemnified party
under paragraphs (a), (b) or (c) of this Section 7.3 in respect to any losses,
claims, damages, liabilities or expenses referred to herein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of any losses, claims, damages, liabilities
or expenses referred to herein (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Purchasers from
the placement of the securities contemplated by this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but the relative fault of the Company and the
Purchasers in connection with the statements or omissions or inaccuracies in the
representations and warranties in this Agreement that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Purchasers on the other shall be deemed to be in the same
proportion as the amount paid by the Purchasers to the Company pursuant to this
Agreement and upon exercise of the Warrants for the Shares, Warrants and Warrant
Shares purchased by the Purchasers that were sold pursuant to the Registration
Statement bears to the difference between the amount the Purchasers paid for the
Shares and Warrant Shares that were sold pursuant to the Registration Statement
and the amount received by the Purchasers from such sale.  The relative fault of
the Company on the one hand and the Purchasers on the other shall be determined
by reference to, among other things, whether the untrue or alleged statement of
a material fact or the omission or alleged omission to state a material fact or
the inaccurate or the alleged inaccurate representation and/or warranty relates
to information supplied by the Company or by the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
paragraph (c) of this Section 7.3, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim.  The provisions set forth in paragraph (c) of this Section
7.3 with respect to the notice of the threat or commencement of any threat or
action shall apply if a claim for contribution is to be made under this
paragraph (d);  provided, however, that no additional notice shall be required
with respect to any threat or action for which notice has been given under
paragraph (c) for purposes of indemnification.  The Company and the Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section 7.3 were determined solely by pro rata allocation (even if

 

 

18

--------------------------------------------------------------------------------


 

 

the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this Section
7.3, no Purchaser shall be required to contribute any amount in excess of the
amount such Purchaser paid to the Company pursuant to this Agreement and upon
exercise of the Warrants for the Shares and Warrant Shares purchased by such
Purchaser that were sold pursuant to the Registration Statement.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  Each Purchaser’s obligation to
contribute pursuant to this Section 7.3 is several and not joint.

 

                7.4          Information Available.  So long as the Registration
Statement is effective covering the resale of Shares or Warrant Shares owned by
a Purchaser, the Company will furnish to such Purchaser:

 

                (a)           as soon as practicable after available (but in the
case of the Company’s Annual Report to Stockholders, concurrently with delivery
to its shareholders generally) one copy of (i) its Annual Report to Stockholders
(which Annual Report shall contain financial statements audited in accordance
with U.S. generally accepted accounting principles by a national firm of
certified public accountants), (ii) if not included in substance in the Annual
Report to Stockholders, upon the request of such Purchaser, its Annual Report on
Form 10-K, (iii) upon the request of such Purchaser, its Quarterly Reports on
Form 10-Q, (iv) upon the request of such Purchaser, its Current Reports on Form
8-K and (v) a full copy of the particular Registration Statement covering the
Shares and Warrant Shares (the foregoing, in each case, excluding exhibits);

 

                (b)           upon the request of such Purchaser, all exhibits
excluded by the parenthetical to subparagraph (a)(v) of this Section 7.4;  and

 

                (c)           upon the request of such Purchaser, a reasonable
number of copies of the prospectuses to supply to any other party requiring such
prospectuses;

 

and the Company, upon the reasonable request of such Purchaser, will meet with
such Purchaser or a representative thereof at the Company’s headquarters to
discuss information relevant for disclosure in the Registration Statement
covering the Shares and Warrant Shares.

 

                Section 8.              No Broker’s Fee.  Each of the parties
hereto hereby represents that, on the basis of any actions and agreements by it,
there are no brokers or finders entitled to compensation in connection with the
sale of the Shares and Warrants to the Purchasers.

 

                Section 9.              Notices.  All notices, requests,
consents and other communications hereunder shall be in writing, shall be mailed
by first-class registered or certified airmail,

 

 

19

--------------------------------------------------------------------------------


 

 

confirmed facsimile or nationally recognized overnight express courier postage
prepaid, and shall be deemed given when so mailed and shall be delivered as
addressed as follows:

 

(a)

 

if to the Company, to:

 

 

 

 

 

Datalink Corporation

 

 

8170 Upland Circle

 

 

Chanhassen, Minnesota 55317

 

 

Attention:  Greg R. Meland, President and Chief Executive Officer

 

 

Facsimile:  (952) 946-7894

 

 

 

 

 

with a copy to:

 

 

 

 

 

Messerli & Kramer P.A.

 

 

150 South Fifth Street, Suite 1800

 

 

Minneapolis, MN 55402

 

 

Attention:  Jeffrey C. Robbins, Esq.

 

 

Facsimile:  (612) 672-3777

 

                                or to such other person at such other place as
the Company shall designate to the Purchaser in writing;

 

 

 

and

 

 

 

(b)

 

if to the Purchasers, in care of:

 

 

 

 

 

Needham & Company, Inc.

 

 

445 Park Avenue

 

 

New York, New York 10022

 

 

Attention:  Glen Albenese, Chief Financial Officer

 

 

Facsimile:  (212) 371-8702.

 

                Section 10.            Changes.  This Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and the affected Purchaser(s).

 

                Section 11.            Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be part of this Agreement.

 

                Section 12.            Severability.  In case any provision
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

 

20

--------------------------------------------------------------------------------


 

 

                Section 13.            Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota
and the federal law of the United States of America.

 

                Section 14.            Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument, and shall become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties.  Facsimile
signatures shall be deemed original signatures.

 

                Section 15.            Entire Agreement.  This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Purchasers
makes any representation, warranty, covenant or undertaking with respect to such
matters.

 

                Section 16.            Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

[continued on next page]

 

 

21

--------------------------------------------------------------------------------


 

 

                Section 17.            Assignment.  This Agreement and the
rights of the Purchasers hereunder may not be assigned by Purchasers without the
prior written consent of the Company (except (x) by operation of law; (y) by a
Purchaser to its wholly owned subsidiary; or (z) by an investment advisor to a
fund for which it is the advisor or by or among funds that are under common
control, provided that such assignee agrees to be bound by the terms of this
Agreement) and shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors, heirs and legal
representatives.

 

                IN WITNESS WHEREOF, the undersigned have hereunto affixed their
signatures.

 

DATALINK CORPORATION

 

NEEDHAM EMERGING GROWTH

 

 

 

PARTNERS, L.P.

 

 

 

NEEDHAM CONTRARIAN FUND, L.P.

 

 

 

 

and

 

By

/s/ Greg R. Meland

 

NEEDHAM EMERGING GROWTH

 

Greg R. Meland, President and

 

PARTNERS (CAYMANS), L.P.

 

Chief Executive Officer

 

By Needham Management Partners, L.P.

 

 

 

 

 

NEEDHAM GROWTH FUND

 

 

 

and

 

 

 

NEEDHAM AGGRESSIVE GROWTH FUND,

 

 

 

each a series of the Needham Fund, Inc.

 

By

/s/ Glen Albanese

 

 

 

 

Glen Albanese, Chief Financial Officer

By

/s/ Glen Albanese

 

 

 

 

Glen Albanese, Treasurer

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

 

                                                                                
WARRANT NO. ______                                                            
EXHIBIT A

 

To Purchase Shares of Common Stock of

DATALINK CORPORATION

 

                This Warrant and the Securities issuable upon exercise of this
Warrant have not been registered under the Securities Act of 1933 (the “1933
Act”) or under any state securities or “Blue Sky” laws (“Blue Sky Laws”).  No
transfer, sale, assignment, pledge, hypothecation or other disposition of this
Warrant or the Securities issuable upon exercise of this Warrant or any interest
therein may be made except (a) pursuant to an effective registration statement
under the 1933 Act and any applicable Blue Sky Laws or (b) if the Corporation
has been furnished with an opinion of counsel for the holder, which opinion and
counsel shall be reasonably satisfactory to the Corporation, to the effect that
no registration is required because of the availability of an exemption from
registration under the 1933 Act and applicable Blue Sky laws.

 

                THIS CERTIFIES THAT, for good and valuable consideration
                            (the “Holder”), or the Holder’s registered assigns,
is entitled to subscribe for and purchase from Datalink Corporation, a Minnesota
corporation (the “Corporation”), at any time on or after May 22, 2002, to and
including May 21, 2007,             fully paid and nonassessable shares of the
Common Stock of the Corporation at the exercise price of $4.50 per share (the
“Warrant Exercise Price”), subject to the anti-dilution provisions of this
Warrant.

 

                The shares which may be acquired upon exercise of this Warrant
are referred to herein as the “Warrant Shares.”  As used herein, the term
“Holder” means the Holder, any party who acquires all or a part of this Warrant
as a registered transferee of the Holder, or any record holder or holders of the
Warrant Shares issued upon exercise, whether in whole or in part, of the
Warrant.  The term “Common Stock” means the common stock, par value $.001 per
share, of the Corporation.

 

                This Warrant is subject to the following provisions, terms and
conditions:

 

1.             Exercise; Transferability.

 

                (a)           The rights represented by this Warrant may be
exercised by the Holder hereof, in whole or in part (but not as to a fractional
share of Common Stock), by written notice of exercise (in the form attached
hereto) delivered to the Corporation at the principal office of the Corporation
prior to 5:00 p.m. Central Time on the date of the expiration of this Warrant
and accompanied or preceded by the surrender of this Warrant along with a check
in payment of the Warrant Exercise Price per share for the Warrant Shares to be
purchased.

 

 

23

--------------------------------------------------------------------------------


 

 

                (b)           Except as provided in Section 7 hereof, this
Warrant may not be sold, transferred, assigned, hypothecated or divided into two
or more Warrants of smaller denominations, nor may any Warrant Shares issued
pursuant to exercise of this Warrant be trans­ferred.

 

2.             Exchange and Replacement.  Subject to Sections 1 and 7 hereof,
this Warrant is exchangeable upon the surrender hereof by the Holder to the
Corporation at its office for new Warrants of like tenor and date representing
in the aggregate the right to purchase the number of Warrant Shares purchasable
hereunder, each of such new Warrants to represent the right to purchase such
number of Warrant Shares (not to exceed the aggregate total number purchasable
hereunder) as shall be designated by the Holder at the time of such surrender. 
Upon receipt by the Corporation of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it,
and upon surrender and cancellation of this Warrant, if mutilated, the
Corporation will make and deliver a new Warrant of like tenor, in lieu of this
Warrant.  This Warrant shall be promptly canceled by the Corporation upon the
surrender hereof in connection with any exchange or replacement.  The
Corporation shall pay all expenses, taxes (other than stock transfer taxes), and
other charges payable in connection with the preparation, execution, and
delivery of Warrants pursuant to this Section 2.

 

3.             Issuance of the Warrant Shares.

 

                (a)           The Corporation agrees that the Warrant Shares
shall be and are deemed to be issued to the Holder as of the close of business
on the date on which this Warrant shall have been surrendered and the payment
made for such Warrant Shares as aforesaid.  Subject to the provisions of
paragraph (b) of this Section 3, certificates for the Warrant Shares so
purchased shall be delivered to the Holder within a reasonable time after the
rights represented by this Warrant shall have been so exercised, and, unless
this Warrant has expired, a new Warrant representing the right to purchase the
number of Warrant Shares, if any, with respect to which this Warrant shall not
then have been exercised shall also be delivered to the Holder.

 

                (b)           Notwithstanding the foregoing, however, the
Corporation shall not be required to deliver any certificate for Warrant Shares
upon exercise of this Warrant except in accordance with exemptions from the
applicable securities registration requirements or registrations under
applicable securities laws.  Except as described in Section 9, nothing herein
shall obligate the Corporation to effect registrations under federal or state
securities laws.  If registrations are not in effect and if exemptions are not
available when the Holder seeks to exercise the Warrant, the Warrant exercise
period will be extended, if need be, to prevent the Warrant from expiring, until
such time as either registrations become effective or exemptions are availa­ble,
and the Warrant shall then remain exercisable for a period of at least 30
calendar days from the date the Corporation delivers to the Holder written
notice of the availability of such registrations or exemptions.  The Holder
agrees to execute such documents and make such representations,

 

 

24

--------------------------------------------------------------------------------


 

 

warranties and agreements as may be required solely to comply with the
exemptions relied upon by the Corporation, or the registrations made, for the
issuance of the Warrant Shares.

 

4.             Covenants of the Corporation.  The Corporation covenants and
agrees that all Warrant Shares will, upon issuance, be duly authorized and
issued, fully paid, non-assessable and free from all taxes, liens and charges
with respect to the issue thereof.  The Corporation further covenants and agrees
that during the period within which the rights represented by this Warrant may
be exercised, the Corporation will at all times have authorized and reserved for
the purpose of issue or transfer upon exercise of the subscription rights
evidenced by this Warrant a sufficient number of shares of Common Stock to
provide for the exercise of the rights represented by this Warrant.

 

5.             Anti-dilution Adjustments.  The provisions of this Warrant are
subject to adjustment as provided in this Section 5.

 

                (a)           The Warrant Exercise Price shall be adjusted from
time to time such that in case the Corporation shall hereafter:

 

                                (i)  pay any dividends on any class of stock of
the Corporation payable in Common Stock or securities convertible into Common
Stock;

 

                                (ii)  subdivide its then outstanding shares of
Common Stock into a greater number of shares;  or

 

                                (iii)  combine outstanding shares of Common
Stock, by reclassification or otherwise;

 

then, in any such event, the Warrant Exercise Price in effect immediately prior
to such event shall (until adjusted again pursuant hereto) be adjusted
immediately after such event to a price (calculated to the nearest full cent)
determined by dividing (A) the number of shares of Common Stock outstanding
immediately prior to such event, multiplied by the then existing Warrant
Exercise Price, by (B) the total number of shares of Common Stock outstanding
immediately after such event (including in each case the maximum number of
shares of Common Stock issuable in respect of any securities convertible into
Common Stock), and the resulting quotient shall be the adjusted Warrant Exercise
Price per share.  An adjustment made pursuant to this Subsection shall become
effective immediately after the record date in the case of a dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combina­tion or reclassification.  If, as a result of
an adjustment made pursuant to this Subsection, the Holder of any Warrant
thereafter surrendered for exercise shall become entitled to receive shares of
two or more classes of capital stock or shares of Common Stock and other capital
stock of the Corporation, the Board of Directors (whose determination shall be
conclusive) shall determine the allocation of the adjusted Warrant Exercise
Price between or

 

 

25

--------------------------------------------------------------------------------


 

 

among shares of such classes of capital stock or shares of Common Stock and
other capital stock.  All calculations under this Subsection shall be made to
the nearest cent or to the nearest 1/100 of a share, as the case may be.  In the
event that at any time as a result of an adjustment made pursuant to this
Subsection, the holder of any Warrant thereafter surrendered for exercise shall
become entitled to receive any shares of the Corporation other than shares of
Common Stock, thereafter the Warrant Exercise Price of such other shares so
receivable upon exercise of any Warrant shall be subject to adjustment from time
to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to Common Stock contained in this Section.

 

                (b)           Upon each adjustment of the Warrant Exercise Price
pursuant to Section 5(a) above, the Holder of each Warrant shall thereafter
(until another such adjustment) be entitled to purchase at the adjusted Warrant
Exercise Price the number of shares, calculated to the nearest full share,
obtained by multiplying the number of shares specified in such Warrant (as
adjusted as a result of all adjustments in the Warrant Exercise Price in effect
prior to such adjustment) by the Warrant Exercise Price in effect prior to such
adjustment and dividing the product so obtained by the adjusted Warrant Exercise
Price.

 

                (c)           In case of any consolidation or merger to which
the Corporation is a party other than a merger or consolidation in which the
Corporation is the continuing corporation, or in case of any sale or conveyance
to another corporation of the property of the Corporation as an entirety or
substantially as an entirety, or in the case of any statutory exchange of
securities with another corporation (including any exchange effected in
connection with a merger of a third corporation into the Corporation), there
shall be no adjustment under Subsection (a) of this Section 5;  but the Holder
of each Warrant then outstanding shall have the right thereafter to convert such
Warrant into the kind and amount of shares of stock and other securities and
property which he would have owned or have been entitled to receive immediately
after such consolidation, merger, statutory exchange, sale or conveyance had
such Warrant been converted immediately prior to the effective date of such
consolidation, merger, statutory exchange, sale or conveyance and, in any such
case, if necessary, appropriate adjustment shall be made in the application of
the provisions set forth in this Section with respect to the rights and
interests thereafter of any Holders of the Warrant, to the end that the
provisions set forth in this Section shall thereafter correspondingly be made
applicable, as nearly as may reasonably be, in relation to any shares of stock
and other securities and property thereafter deliverable on the exercise of the
Warrant.  The provisions of this Subsection shall similarly apply to successive
consolidations, mergers, statutory exchanges, sales or conveyances.

 

                (d)           Upon any adjustment of the Warrant Exercise Price,
then and in each such case, the Corporation shall give written notice thereof,
by first-class mail, postage prepaid, addressed to the Holder as shown on the
books of the Corporation, which notice shall state the Warrant Exercise Price
resulting from such adjustment and the increase or decrease, if any, in the
number of shares of Common Stock purchasable at such price upon the exercise of
this Warrant, setting

 

 

26

--------------------------------------------------------------------------------


 

 

forth in reasonable detail the method of calculation and the facts upon which
such calculation is based.

 

6.             No Voting Rights.  This Warrant shall not entitle the Holder to
any voting rights or other rights as a shareholder of the Corporation.

 

7.             Notice of Transfer of Warrant or Resale of the Warrant Shares.

 

                (a)           Subject to the sale, assignment, hypothecation or
other transfer restrictions set forth in Section 1 hereof, the Holder, by
acceptance hereof, agrees to give written notice to the Corporation before
transferring this Warrant or transferring any Warrant Shares of such Holder’s
intention to do so, describing briefly the manner of any proposed transfer. 
Promptly upon receiving such written notice, the Corporation shall present
copies thereof to the Corporation’s counsel.  If in the opinion of such counsel
the proposed transfer may be effected without registra­tion or qualification
(under any federal or state securities laws), the Corporation, as promptly as
practicable, shall notify the Holder of such opinion, whereupon the Holder shall
be entitled to transfer this Warrant or to dispose of Warrant Shares received
upon the previous exercise of this Warrant, all in accordance with the terms of
the notice delivered by the Holder to the Corporation; provided that an
appropriate legend may be endorsed on this Warrant or the certificates for such
Warrant Shares respecting restrictions upon transfer thereof necessary or
advisable in the opinion of counsel and satisfactory to the Corporation to
prevent further transfers which would be in violation of Section 5 of the 1933
Act and applicable state securities laws;  and provided further that the
prospective transferee or purchaser shall execute such documents and make such
representations, warranties and agreements as may be required solely to comply
with the exemptions relied upon by the Corporation for the transfer or
disposition of the Warrant or Warrant Shares.

 

                (b)           If, in the opinion of the Corporation’s counsel,
the proposed transfer or disposition of this Warrant or such Warrant Shares
described in the written notice given pursuant to this Section 7 may not be
effected without registration or qualification of this Warrant or such Warrant
Shares, the Corporation shall promptly give written notice thereof to the
Holder, and the Holder will limit its activities in respect to such transfer or
disposition as, in the opinion of such counsel, are permitted by law.

 

8.             Fractional Shares.  Fractional shares shall not be issued upon
the exercise of this Warrant, but in any case where the holder would, except for
the provisions of this Section, be entitled under the terms hereof to receive a
fractional share, the Corporation shall, upon the exercise of this Warrant for
the largest number of whole shares then called for, pay a sum in cash equal to
the sum of (a) the excess, if any, of the Market Price of such fractional share
over the proportional part of the Warrant Exercise Price represented by such
fractional share, plus (b) the proportional part of the Warrant Exercise Price
represented by such fractional share.  For purposes of this Section, the term
“Market Price” with respect to shares of Common Stock of any

 

 

27

--------------------------------------------------------------------------------


 

 

class or series means the last reported sale price or, if none, the average of
the last reported closing bid and asked prices on any national or regional
securities exchange or quoted in the National Association of Securities Dealers,
Inc.’s Automated Quotations System (“Nasdaq”), or if not listed on a national or
regional securities exchange or quoted in Nasdaq, the average of the last
reported closing bid and asked prices as reported by Metro Data Corporation,
Inc. or the Electronic Bulletin Board of the National Association of Securities
Dealers, Inc. from quotations by market makers in such Common Stock on the
Minneapolis-St. Paul local over-the-counter market, or if no quotations in such
Common Stock are available, the fair market value of the shares as determined in
good faith by the Board of Directors of the Corporation.

 

9.             Registration Rights.  This is one of a series of warrants being
issued pursuant to a Purchase Agreement of this date (the “Purchase Agreement”)
by and among the Corporation and Needham Emerging Growth Partners, L.P., Needham
Contrarian Fund, Needham Emerging Growth Partners (Caymans), L.P., Needham
Growth Fund and Needham Aggressive Growth Fund (the “Purchasers”).  A Holder
hereof who is a Purchaser or a permitted assignee of a Purchaser under the
Purchase Agreement shall have the registration rights with respect to the
Warrant Shares as described in Section 7 of the Purchase Agreement.

 

                IN WITNESS WHEREOF, Datalink Corporation has caused this Warrant
to be signed by its duly authorized officer and this Warrant to be dated May 22,
2002.

 

                                                                                                               
Datalink Corporation

 

 

By

 

 

 

Its

 

 

 

 

28

--------------------------------------------------------------------------------


 

 

EXERCISE FORM

 

(To Be Executed by the Registered Holder in Order to Exercise the Warrant)

 

To:          Datalink Corporation

 

The undersigned hereby irrevocably elects to exercise the attached Warrant to
purchase for cash,                  of the shares issuable upon the exercise of
such Warrant, and requests that certificates for such shares (together with a
new Warrant to purchase the number of shares, if any, with respect to which this
Warrant is not exercised) shall be issued in the name of:

 

 

 

 

NAME:

 

 

 

 

 

 

 

SOC. SEC. or

 

 

 

TAX I.D. NO.

 

 

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:               , 20

 

 

 

 

 

 

Signature *

 

   *                                The signature on the Notice of Exercise of
Warrant must correspond to the name as written upon the face of the Warrant in
every particular without alteration or enlarge­ment or any change whatsoever. 
When signing on behalf of a corporation, partnership, trust or other entity,
please indicate your position(s) and title(s) with such entity.

 

 

29

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To be Executed by the Registered Holder in Order to Transfer the Warrant)

 

To:          Datalink Corporation

 

 

                FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and
transfers unto                      the right to purchase the securities of
Datalink Corporation to which the within Warrant relates and appoints
                    , attorney, to transfer said right on the books of Datalink
Corporation with full power of substitution in the premises.

 

Dated:                , 20      

 

 

 

 

(Signature)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------